Citation Nr: 1807565	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-16 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for back spasms, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for eye twitching, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a cognitive disorder (claimed as memory loss), to include as due to an undiagnosed illness.

5.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.



ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from March 2005 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for erectile dysfunction (ED), back spasms, eye twitching, a cognitive disorder claimed as memory loss, and headaches.  (Jurisdiction for this matter was subsequently transferred to the RO in Roanoke, VA.)  The Veteran timely appealed.  

All issues on appeal are remanded to the Agency of Original Jurisdiction (AOJ) for further development, to include a VA Gulf War General Medical Examination, among other things.  The VA will notify the Veteran that further action is needed.  

The Veteran must submit to the VA examinations indicated below, or his claim may be denied.


REMAND

The Board finds that additional development is warranted in this case before a decision may be rendered.  In short, VA examinations are to be provided for each of the remanded claims. 

The Veteran contends, in essence, that as a result of his combat service in Iraq, he has ED, back spasms, eye twitching, memory loss, and headaches, all including as due to an undiagnosed illness.  The Veteran believes these conditions were likely caused by "the 200 plus mortar attacks I was involved in and/or breathing in the toxic fumes of chemical waste in burn pits."  

The Veteran was provided VA examinations for his claimed conditions in September 2012.  As it relates to his claimed ED, the examiner diagnosed the Veteran with ED of unknown etiology, but did not provide an opinion as to whether or not ED was related to the Veteran's service.  

As it relates to his claimed back spasms, the VA examination report is inconsistent.  The examiner diagnosed the Veteran with lower back spasms "per today's evaluation", but checked the box "no" in answer to the question of whether there was muscle spasm of the thoracolumbar spine.  Imaging testing was not done, and the examiner did not provide an opinion as to whether or not the Veteran's back spasms were related to his service.

As it relates to his claimed eye twitching, the record indicates the Veteran did not report for a VA examination for his eye condition.  Despite this, the Board remands this issue as there are 3 instances of eye problems documented in the Veteran's service treatment records, including an October 2009 record that reflects a "scratched cornea most likely due to deployment dust."  In addition, post service medical records from the Retina Group of Washington indicate diagnoses of central serous retinopathy.  A medical opinion is needed to determine whether there is a nexus between the symptoms noted in service, the diagnoses post service, and the current complaint of eye twitching.

As it relates to his cognitive disorder claimed as memory loss, the examiner diagnosed with Veteran with "Cognitive Disorder NOS" on Axis I, but did not provide an opinion as to whether or not the cognitive disorder was related to the Veteran's service.  An updated examination should be conducted using the new rating system under the DSM-5.  It is also important to note here that the examiner stated that although the Veteran was not diagnosed with a traumatic brain injury (TBI) in the records reviewed, a TBI evaluation was needed because of the Veteran's report that he blacked out and hit his head in 2009 and had memory problems since.  The case file does not reflect a TBI evaluation was conducted.

As it relates to his claimed headaches, the examiner diagnosed with Veteran with tension headaches "per today's evaluation," but did not provide an opinion as to whether or not the headaches were related to the Veteran's service.

Lastly, it appears the Veteran underwent a VA Gulf War examination in December 2012.  The written reports notes the Veteran's medical history of problems with his eyes, reproductive organ, and mental disorders, but then states that there were not any diagnoses for which no etiology was established.  (Etiology of the Veteran's ED is unknown.)  The written report then states the Veteran is not claiming any condition secondary to his service in the Gulf War.  However, the Veteran has clearly stated, as noted above, that he believes his claimed disabilities are related to exposures to dust and other fumes while stationed in Iraq.

Accordingly, the claims are remanded for the following action:

1. Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ. 

2. The Veteran must be provided a VA examination by an appropriate examiner, to assess the current nature and etiology of any erectile dysfunction. Any indicated studies should be performed.  The examiner must review the results of any studies, to include x-rays, prior to completing the examination report. 

The examiner must first provide an opinion as to whether there is objective evidence that the Veteran suffers from diagnosed erectile dysfunction.

If erectile dysfunction is diagnosed, the examiner must state whether it is as least likely as not (a 50 percent probability or greater) the disability had its onset in service or is otherwise related to service.

If the Veteran's erectile dysfunction symptoms cannot be ascribed to any known clinical diagnosis, the examiner must specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

A complete rationale must be given for all opinions and conclusions expressed. The examiner must discuss the September 2012 VA examination of the Veteran's ED. The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

3. The Veteran must be provided a VA examination by an appropriate examiner, to assess the current nature and etiology of any back spasms. Any indicated studies should be performed.  The examiner must review the results of any studies, to include x-rays, prior to completing the examination report. 

The examiner must first provide an opinion as to whether there is objective evidence that the Veteran suffers from a diagnosed disability manifested by back spasms.

If a disability manifested by back spasms is diagnosed, the examiner must state whether it is as least likely as not (a 50 percent probability or greater) the disability had its onset in service or is otherwise related to service.

If the Veteran's back spasm symptoms cannot be ascribed to any known clinical diagnosis, the examiner must specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

A complete rationale must be given for all opinions and conclusions expressed. The examiner must discuss the September 2012 VA examination of the Veteran's back spasms. The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

4.  The Veteran must be provided a VA examination by an appropriate examiner, to assess the current nature and etiology of any disorder manifested by eye twitching. Any indicated studies should be performed.  The examiner must review the results of any studies, to include x-rays, prior to completing the examination report. 

The examiner must first provide an opinion as to whether there is objective evidence that the Veteran suffers from a diagnosed disability manifested by eye twitching.

If a disorder manifested by eye twitching is diagnosed, the examiner must state whether it is as least likely as not (a 50 percent probability or greater) the disability had its onset in service or is otherwise related to service.

If the Veteran's eye twitching symptoms cannot be ascribed to any known clinical diagnosis, the examiner must specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

A complete rationale must be given for all opinions and conclusions expressed. The examiner must discuss the October 2009 service treatment record that reflects a "scratched cornea most likely due to deployment dust," and the post service medical records from the Retina Group of Washington that indicate diagnoses of central serous retinopathy.

The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

5. The Veteran must be provided a VA examination by an appropriate examiner, to assess the current nature and etiology of any cognitive disorder. 

TBI (traumatic brain injury) testing is to be conducted, and any other indicated studies should be performed.  The examiner must review the results of any studies, to include x-rays, prior to completing the examination report. 

The examiner must first provide an opinion as to whether there is objective evidence that the Veteran suffers from a diagnosed cognitive disorder.

If a cognitive disorder is diagnosed, the examiner must state whether it is as least likely as not (a 50 percent probability or greater) the disability had its onset in service or is otherwise related to service.

If the Veteran's cognitive disorder symptoms cannot be ascribed to any known clinical diagnosis, the examiner must specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

A complete rationale must be given for all opinions and conclusions expressed. The examiner must discuss the September 2012 VA examination of the Veteran's cognitive disorder. The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

6. The Veteran must be provided a VA examination by an appropriate examiner, to assess the current nature and etiology of any headache disorder. Any indicated studies should be performed.  The examiner must review the results of any studies, to include x-rays, prior to completing the examination report. 

The examiner must first provide an opinion as to whether there is objective evidence that the Veteran suffers from diagnosed headache disorder.

If headaches are diagnosed, the examiner must state whether it is as least likely as not (a 50 percent probability or greater) the disability had its onset in service or is otherwise related to service.

If the Veteran's headache symptoms cannot be ascribed to any known clinical diagnosis, the examiner must specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period.

A complete rationale must be given for all opinions and conclusions expressed. The examiner must discuss the September 2012 VA examination of the Veteran's headaches. The examiner is advised that the Veteran is competent to report history and symptoms, and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

7. Then, readjudicate the issues on appeal. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



